> WwW NWN

oO Oo SN DN

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

frase 8:19-cv-01239-AB-GJS Document 38 Filed 06/26/20 Page 1of1 Page ID #:1683

JS-6

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

M.B and P.B., a minor child by and through -19_cev- _AB-
his mother MB. y 8) CASE NO. 8:19-cv-1239-AB-GJSx

Plaintiffs, [PROPOSED] ORDER GRANTING
Vs. PARTIES’ JOINT REQUEST FOR
DISMISSAL
SADDLEBACK VALLEY UNIFIED
SCHOOL DISTRICT.
Defendant.

 

Pursuant to the stipulation of the parties under Federal Rule of Civil
Procedure 41(a)(1)(G1). IT IS ORDERED THAT THIS ACTION BE, AND HEREBY IS,
DISMISSED WITH PREJUDICE as to all claims, causes of action, and parties. The
Clerk is directed to close the file.

IT IS SO ORDERED.
Dated: June 26, 2020 ne
fion. André Birotte Jr.

 

 

 

-PROPOSED} ORDER GRANTING PARTIES’ JOINT REQUEST FOR
DISMISSAL
-1-

 

 
